Citation Nr: 9919898	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-31 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1965 to January 1969 and from June 1971 to November 1984.  

In July 1993, he filed a claim for service connection for 
post-traumatic stress disorder (PTSD) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  The RO denied his claim in August 1994.  He appealed 
to the Board of Veterans' Appeals (Board).

In his January 1995 substantive appeal (on a VA Form 9, 
Appeal to the Board the veteran requested a hearing before a 
traveling member of the Board at the RO.  The Travel Board 
hearing was scheduled for April 1997; however, on the day 
prior to the hearing, the veteran contacted the RO and 
canceled it; he indicated he would like to have his hearing 
rescheduled, and that he no longer wanted to testify before a 
traveling Member of the Board, but, instead, wanted to 
testify at the RO before a local hearing officer.  As to the 
veteran's request for a hearing at the RO before a local 
hearing officer, records show the hearing was scheduled for 
July 1997, but, despite being notified of the date, time and 
location of the hearing, the veteran failed to report.  He 
did not contact VA during the following months to explain his 
absence, or to request that his hearing be rescheduled.  
Therefore, his request for a hearing was deemed withdrawn, 
and his claim was forwarded to the Board for consideration.

In August 1998, the Board remanded the veteran's claim to the 
RO to clarify whether he had retained an attorney to 
represent him in his appeal and for further development 
concerning specific information on the claimed "stressors" 
the veteran is alleging caused his PTSD.  The RO attempted to 
obtain this information from the veteran subsequent to the 
Board's remand.  The veteran failed to respond to the RO's 
inquiries and the RO continued to deny his claim.  The 
veteran's claim has since been returned to the Board for 
further appellate consideration based on the evidence of  
record.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has
been obtained by the RO.

2. The veteran has been diagnosed with PTSD on the basis of 
his own recounted
history, which is not otherwise supported by the evidence of 
record.

3. The evidence does not clearly establish that the veteran 
engaged in combat with
the enemy during active military service or that any of his 
claimed in-service stressful experiences actually occurred, 
and he has not provided sufficient information to 
independently verify the occurrence of his claimed in-service 
stressful experiences. 


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records (SMRs) are negative for 
any complaints or treatment regarding any sort of nervous 
disorder.  The veteran was found psychiatrically normal at 
his separation examination in January 1969.  At that time, 
the veteran indicated that he did not have any trouble 
sleeping, did not have nightmares, depression, excessive 
worry or nervous trouble of any sort.  During and examination 
in June 1971, the veteran was found psychiatrically normal 
and denied all of the symptoms described above.  The veteran 
was given additional psychiatric evaluations in 1975 and 1981 
and was found to be psychiatrically normal on both occasions.   

The veteran's service personnel records indicate he was 
stationed in Vietnam from August 1967 to July 1968, and that 
his primary military occupational specialties (MOS) were 
telecommunications operation specialist and maintenance 
systems analysis technician (of Aerospace Weapons Systems). 
The veteran's military personnel file and discharge 
certificate do not indicate that he was ever directly engaged 
in combat or that he was ever wounded.  The military 
decorations he received include the Republic of Vietnam 
Campaign Medal, the Republic of Vietnam Gallantry Cross with 
Palm Device, and the Vietnam Service Medal with 3 Devices.

The veteran was admitted to the VAMC in Syracuse, New York, 
in May 1993 for treatment of alcoholism.  He was detoxified 
at that facility, and was transferred to the VA Medical 
Center in Canandaigua, New York in June 1993 to participate 
in their alcohol rehabilitation program.  While there, the 
veteran displayed symptoms suggestive of PTSD, and was 
started in a PTSD group and was also referred to a veteran's 
outreach center following his discharge from the hospital for 
further treatment.

The veteran underwent a VA psychiatric evaluation in 
September 1993, during which he stated that he has 
experienced recurrent and intrusive distressing recollections 
and nightmares since returning from Vietnam.  The veteran 
reported diminished interest in significant activities, and 
admitted to having feelings of estrangement from other, 
including his wife.  The veteran reported difficulty falling 
asleep dating back several years, and reported experiencing 
both irritability and angry outbursts without provocation, as 
well as having difficulty concentrating.   
The examiner diagnosed PTSD.

All of the stressors alleged by the veteran pertain to 
incidents that purportedly occurred while he was stationed in 
Vietnam.  He discussed this during his September 1993 VA 
psychiatric evaluation and during a VA Social and Industrial 
survey that same month.  He claims, among other things, that 
his base ("Tan Son Nhut Air Base") was repeatedly attached 
by rocket and mortar fire, especially during the first ten 
days of the TET Offensive, and that during one of the 
attacks, there was substantial damage to the "barracks on 
[each] side of [him]," so much so that, when he tried to 
help the wounded, "there was nothing left to help" because 
their bodies were virtually obliterated in the explosions.  
The veteran also described feeling "entombed" while 
performing his duty assignment in a windowless communications 
center.  The veteran reports that the night the TET offensive 
began the base chapel and other buildings were destroyed by 
rocket and mortar fire.  The veteran stated that he manned a 
machine gun in defense of the base, and that due to 
communications having broken down, there was no way of anyone 
checking on him.  The veteran states that he observed his 
colleagues killed and wounded in the barracks "if they stood 
up at the wrong time."  He also alleges that Sergeants 
Valentino Lemoncelli, Mike Lynch, Ken Kofer, and Bob Head 
were possibly "near [him] @ the worst times" in Vietnam 
and, therefore, may be able to corroborate his account of 
traumatic events that occurred there.  He says these persons 
were "on duty names [he] had to use for 12 hours at a time 
to do [his] job."  The veteran's mother also indicated in a 
September 1994 statement that she received a telephone call 
in approximately February 1968, from a military correspondent 
in Washington, D.C., notifying her that the "General  
Westmorlands" building on base had been hit by enemy fire in 
Vietnam, but that the veteran, who apparently was in or near 
the building at the time of the incident, was not hurt in the 
attack.

Following the August 1998 remand of this case for additional 
development, the RO sent a letter to the veteran in September 
1998 requesting clarification of his representative's status 
and requesting more detailed information to corroborate and 
to permit independent verification of his claimed in-service 
experiences.  The veteran did respond.  Accordingly, the RO 
undertook no further development, and, in February 1999, 
continued the denial of the veteran's claim.

Legal Analysis

The Board notes initially that the veteran has met his 
initial burden of showing that his claim is "well 
grounded," meaning at least "plausible...or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  The Board further 
notes that, as a result of remanding the case in August 1998, 
all evidence relevant to the claim has been developed to the 
extent possible, and VA's "duty to assist" satisfied.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); see also Cohen 
v. Brown, 10 Vet. App. 128, 137-138 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-395 (1996).

The veteran alleges that he has PTSD as a result of various 
incidents, set forth above, that reportedly occurred in 
Vietnam at the start of the TET offensive, to include being 
subject to repeated mortar and rocket attacks during which 
several of his colleagues were killed and wounded.  A VA 
examiner initially diagnosed PTSD in September 1993, based on 
the veteran's self-reported history.  Therefore, he has a 
"clear and unequivocal diagnosis" of PTSD sufficient to 
well ground the claim.  See 38 U.S.C.A. § 5107(a); Patton v. 
West, 12 Vet. App. 272, 276-277 (1999).  However, a diagnosis 
is only as good and credible as the history on which it is 
based.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Here, 
the evidence does not clearly establish that the veteran 
engaged in combat with the enemy during active military 
service or that any of his claimed in-service stressful 
experiences actually occurred, and he has not provided 
sufficient information to independently verify the occurrence 
of his claimed in-service stressful experiences.  In the 
absence of probative evidence of a verified (or verifiable) 
in-service stressor to support the diagnosis, so the claim 
for service connection for PTSD must be denied.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If the VA determines 
that the veteran engaged in combat with the enemy and his 
alleged stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the stressors 
occurrence and no further development or corroborative 
evidence is required-provided that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other probative evidence that 
corroborates his testimony or statements.  See Zarycki, 6 
Vet. App. at 98; see also VA Adjudication Procedure Manual, 
M21-1, Part VI, paragraph 7.46. 

In this appeal, the Board finds that the evidence does not 
clearly establish the veteran engaged in combat with the 
enemy.  Although, his service personnel records indicate he 
was stationed in Vietnam from August 1967 to July 1968, his 
MOS assignments in the communications field were not the 
types of positions which typically engaged in combat.   Also, 
none of the medals or commendations that he received are 
among those typically recognized by VA as indicative of 
service in combat per se.  SEE 38 C.F.R. § 3.304(f).  The 
duties and responsibilities associated with those positions 
do not indicate that he engaged in combat with the enemy 
during the war.  As noted above, in the absence of clear 
evidence of combat (and of a stressor pertaining to such 
combat), service connection for PTSD requires corroboration 
of the veteran's purported stressor(s) to support a diagnosis 
of the condition.  In the instant case, the veteran has 
neither supplied evidence sufficient to corroborate his 
claimed in-service stressful experiences, nor submitted 
sufficient information to independently verify the occurrence 
of those stressful experiences.  

As noted above and in the Board's August 1998 remand, the 
claims file includes the September 1994 statement of the 
veteran's mother in which she related the circumstances 
surrounding a February 1998 telephone conversation pertaining 
to an apparent attack on the veteran's base.  However, this 
statement is vague and lacking in sufficient detail to verify 
that such incident, in fact, occurred and that it constituted 
an in-service experience stressful to the veteran.  In the 
prior remand, the Board notified the veteran that his mere 
presence in a combat zone or his reporting of indirect 
experiences is not sufficient to show that he engaged in 
combat with the enemy (see Collette v. Brown, 82 F.3d 389, 
392 (Fed. Cir. 1996); Wood, 1 Vet. App. at 193), and that 
additional information was needed to establish the occurrence 
of his claimed in-service stressful experiences, to include 
the incident related by the veteran's mother.  The Board also 
noted that the veteran had provided insufficient information 
in other respects.  For instance, while the veteran supplied 
the names of some military colleagues, he was advised of the 
need for specific information concerning their relationship 
to his claimed stressors.  In short, a primary basis of the 
remand was to afford the veteran the opportunity to 
substantiate his specific allegations with additional 
information.  Consistent with the Board's directives, the RO 
requested specific additional information from the veteran.  
Unfortunately, however, the veteran never responded to the 
RO's inquiry, and, thus, has furnished no additional 
information upon which the Board can conclude that his PTSD 
is the result of a verified (or verifiable) in-service 
stressful events.  Under such circumstances, no further 
development is necessary, and the veteran's claim must be 
denied.

The veteran has failed to provide any information whatsoever 
in response to the Board's remand.  That being the case, 
there currently is no diagnosis of PTSD related to a 
confirmed stressor in service.  Accordingly, the Board must 
conclude that the criteria for service connection are not 
met.  In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  Since, however, the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).






ORDER

The claim for service connection for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
  Now included in Manual M21-1 in Part IV, Paragraph 11.38(f) (Change 61, September 12, 1997) and in 
Part III, Paragraph 5.14(b) (Change 49, February 20, 1996).

